ON MOTION FOR REHEARING
In their motion for rehearing ap-pellees have cited five cases in support of their contention that this court erred in holding that third parties seeking the custody of a child never judicially determined to be out of a parent must overcome the rule that the parent’s right is presumptively superior, and our holding that the facts did not overcome such presumption. Each of the five cases is clearly distinguishable from ours.
The Mumma case heretofore cited involved a change of custody, which does not exist in our case and which involves different rules.
Scozzari v. Curtis, Tex.Civ.App., 398 S.W.2d 819 not only involves a change of custody but facts showing one natural grandparent (who, with his wife, was awarded custody) to be only forty-three years of age and well able financially to care for the child. In the instant case the breadwinner was sixty-seven years of age and a seasonal laborer who earns only fifty cents an hour when he works.
In Taylor v. Meek, 154 Tex. 305, 276 S.W.2d 787 the grandparents had previously been awarded custody of the child and the parent was seeking a change of custody, which, as stated above, involves dif*789ferent rules. The grandparents there were also forty-two years of age and the trial court found upon probative evidence there had been no material change of conditions such as to warrant a change of custody. Our case does not even involve a change of custody.
In Taylor v. Jackson, Tex.Civ.App., 317 S.W.2d 550 the trial court found the grandparent and his wife were fit and proper persons to have custody of the child but that the parent seeking its custody was not a fit and proper person. As to the fitness of the parent the direct opposite was found by the trial court in the instant case.
In Spangler v. Breashears, Tex.Civ.App., 359 S.W.2d 206 the children involved were found by a jury to be dependent and neglected children and the intervening grandparents seeking custody were found to be not fit and proper persons to have custody of the children. The natural parents were not even seeking custody and had signed written consents for adoption to parties unrelated to them.
Appellees take us to task in their motion for rehearing for holding that courts of this state are bound to regard the permanent interests and welfare of the child but such interests and welfare are presumed to be best promoted by continuing that guardianship which the law has provided until it is made plainly to appear that the parent is no longer worthy of the trust. Yet, they do not seek to distinguish the long line of cases by the Texas Supreme Court since 1900 so holding. Additionally, the learned trial court resolved the question of the fitness of the parent by finding from a preponderance of the evidence that she is a fit and proper person to keep the custody of her own child, which custody had never been judicially determined to be in any other. (Emphasis added).
Accordingly, the motion for rehearing is overruled.